Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT

for the
Notun District of Lowey

Division

Case No.

Brel: Cluesinay tunel

raintiffis)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

a

AERP AZ VAP ICS, TR POLICE ret
YWSsets

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names, Do not include addresses here.)

RECEIVED
JUL 032019

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

 

(to be filled in by the Clerk's Office)

Jury Trial: (check one) [ ]ves Ano

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

(Non-Prisoner Complaint)

 

NOTICE

birth; a minor’s initials; and the last four digits of a financial account number.

other materials to the Clerk’s Office with this complaint.

forma pauperis.

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

Case 1:19-cv-00073-CJW-KEM Document 1-1 Filed 07/03/19 Page 1 of 9

Page 1 of 6
Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
IL The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Sam. ConrctreyCrutrr
Address 4% 40k Shandy Knol DY

 

uf & - gs- Co TK ab1
poe dor’ pdars PRU 9

City State Zip Code

pot County DALLAS
. gt Telephone Number

py bye
ar

 

ie f a E-Mail Address Qccewterd 1@ hotrmaD. conn
pH
Cyd B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both, Attach additional pages if needed.

Defendant No. |
Name CARP LAPIDS AN Fer WewhreD
Job or Title (if known) AiSD policernen in Sky #40 76, 92

 

 

 

 

Address 606 Ist 8+Sw
Cedar Capt TA _ 6404
City State Zip Code
County LywnV
Telephone Number ZAlA~ Zip - (04 IG

 

E-Mail Address (if known)

 

[| Individual capacity ld Official capacity

Defendant No. 2

Name CASEY'S CAS STATI on

Job or Title (if known)

 

 

 

 

Address Zo| SMALL. SB

City State Zip Code
County LIN N
Telephone Number S4- 2y¢- 6359

 

E-Mail Address (if known)

 

[| Individual capacity wu Official capacity

Case 1:19-cv-00073-CJW-KEM Document 1-1 Filed 07/03/19 Page 2 of 9 EME 8

 
Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

II.

Defendant No. 3
Name
Job or Title (/ known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (ifknown)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [J Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

A] state or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

GH Anwendimendt CARN'S —
Fhe Amurt ant WI Drsebl Vw Ach 27.120 DPI SeeAiMAMnATON 5 es
—— HAZASSMENT, Coke
Titles YOLLCE! SMUEAS Abavé F Inmieroan on)
CoeIZzertn

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Case 1:19-cv-00073-CJW-KEM Document 1-1 Filed 07/03/19 Page 3 of 9 Page 3 of 6

 
Ford Wu Wed mitng- Lend th wt feat. ee

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

D, Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal = Attach additional ae if vig © 7 ute Hart +p puny Pert % dink, Lye
tpld Te could ear ok a falas oy on Wowt*® nls dum U\A@ SiSAMF
at TIVLy tk GLO Ao he Huo Ute VEI whrardeter fo forte MeID
[care Chotip) bie cop unea homreig od but made 2 efirt f7

coord

 

oe!
aye Leda Fe ae, the reg Prony, T on dergroe rua ry we yuseet

il. Statement of Claim (7 Gul MA )). She Obuir Cor a Sg naa @ jean,
a backer yeu A ty Poise 8Ut HT
State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims, Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain

statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur? ; ce
CASENS Gas CTATIN At 4p) Bh We S- Cedar Lepr

 

B. What date and approximate time did the Pies ine rise to your claim(s) occur?
1D Jure Zold @ S: isang eS)
1 Ouly 2014 @ g7o¢e1 (4 ts 8S SU

 

i What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

LBL WIA @Si iS bm \ : —
h HA reobrypweX a2 |

qi anetotd po ee Oo aie be Mak £ word ———
Le aluiny vey WO thin® % et? § reddy oat
Flack wun LE WAs WW) WAY +0 tercohym Whit mn =
fur youcernnl Ux Fed) aithry at ade Loyst tr the habe
phert Wt rmeatvoDns Wo" The CO(S weet Just vay throu, Thee
dict cod WC Ar WL Arathor - ie

ee We apout L') Wi bucle haw 2 Aus Qeeas

{09-61-0007 ea W-REM-ABeumae sea rte Gia /YO "Bade of cro Page 4 of 6

omg Hd &rrtet ML ty flor lelenA there lyr an ar )

 
Wor ture In Hwwhe, it ode Sounks .

Obnimnily somone Cad hon ahaad Ose,

Ou tJbuy 1014 usta of Caer and xf Ps
BYadurvr Trust to a fale. Despiall at SP voay = —s
obey tk, Our Wp, Lunde Kary, WMierbied er sHng
MAL Zp COV cy OndurStars A yowd he stud . ile COALS
jot Oretedey CaAShve ArRA Tush ted Ow KYr-ean-
Knew rAevru~ Vila LOS yucat \eawrcan hn thu yoR

A wak ding Mh aps

ate xR Noo 2 2er.
Fie Dime hair Log Wort A EAET arreun We Slip Qdrrt
TL Atha rn HR HH ®W POLE NADU °
\Wea et WSUS eA Arum: L RA Vn We vicki
Ao Wah ULARLY, BY RRR TREC YMEALD Fee a?
De Waren Sea dpe} to Vio Us SA VWUCVER
WR placdl, Squat, & hivkr,

= ‘s Mroxb
T dM drd WU LW- Tiwiid WR cag Sm AxcxtK

Aaa AN QIN Ae Hat's clkalhed +0 Yow warroats -
pmo OAL car Cpt pat WL4d aur Gveat . | OE as
bund O WLONHS ob — Pret vot WwoviLore - etn

warn Wan HU Re
-o wad bo requce We tila query L-% i,

Sli hissed a
~~ “ . _ . _ A ig

@ Wearing oh Wades AKA) Tarr FO eeglrer Haren OX Beer

RerA VS WROUKS,

Bre to low tHe Abr groblum, TL either doves bear as
Wel des 1S A GREED dQMLAaK Tr KEP Hy GuAdentey
TANS hear ok ~Or Ledrgent m Whot +h*
print Leace hearing ddl are pekinese

; \ . AStS, “Theyre Gut ot Whur
Cabs rte! Ab07S-EWKEN Bbcdiment LI Filed 07/03/19. Page 5 Of Px
Vary wre pur Wearieg Sede COXe VS Cogltar$-
court. Do NOT include any habeas corpus claims with this complaint. Those claims
should be filed separately on a special habeas corpus form which the Clerk of Court can
send to you upon request.

Other Instructions

There is a fee of $400.00 for filing your complaint. You will also be required to pay the
cost of notifying each defendant on your complaint. If you feel you cannot pay the full
filing fee and service costs for this action, you should fill out AO 240 (Application to
Proceed in District Court without Prepaying Fees or Costs (Short Form) attached hereto,
If there is more than one plaintiff, each plaintiff must complete a separate AO 240 form.
The completed form(s) must be signed and returned to the Clerk of Court with the
completed Pro Se 15 form.

Mail your Pro Se 15 complaint to the address below. With your complaint you must send
either a check/money order for $400.00 or a completed and signed AO 240 form. When
all forms have been received, the Clerk of Court open a case and assign it to a judge.

Mailing Address: Clerk of Court
United States District Court
Northern District of Iowa
111 7" Avenue SE, Box 12
Cedar Rapids IA 52401

Your complaint will not be considered by the court unless you have followed these
instructions and those instructions on the forms themselves.

3

Case 1:19-cv-00073-CJW-KEM Document 1-1 Filed 07/03/19 Page 6 of 9

 
FT. C. covtt-
Spatrats Why t deeded belrine he blind cep abourt
Vm heanmp Ad 4 Me Rrra Mel ryicry el

Neso, wheneper LT vse an ALLadny nh Veep Wt heay beer

bruce £ obeys had packyent nnigt , Renee
may nein Wednrgasd
Wns alwecp eertere VI MA] bear
STR xt eo Mu

sth ow ures eatut §'& - |
ee "Aca aber Leg WA whic Ws, win LLaele
try.

he °

he Uri cop violate the Degavtnat 4FIuKe
Gretdiltres > thy Ament aux With QSabjities Ack.
He dihrt Mata ern a Dine+ to eT Vin’ Corre TY UWL RLeedi,.
Tears read Wag WE recepr Fry "Wicroyhome s

Al Hoe cops vibletul TA A Me ADA— Se len
pemamrcad % Keene — bis Onin ee
Chari 8,

ia god Fre re Fork Fawmnkio SAAC-

—

Din do Rom a ¢rdeces otra. 2 du He cH#h
CASENS V\ ak (6 OS Grae Zu = federally pried

| ackvine!
Mork, ws
Ac Charpy discrwurd OQRAANRRY Ma bey catcerny WW

Be TM yorcre 2 Wry Steg Me tp Leame K wat le ade 7
“he eaten mead Bucs He Wover vena Loses

Lee
one

 

 

yr
wage PLAS MalylL ALLAH NOMS , LW
v ease1:19-6v-0bo7aiclWikeM bebuihenetet” Fried Gt/04/le © Bage 7 of 9
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Ain fyeed fo Ard anottuw yliru tr dt food & W Sta elem
OW MW Fear ORM Ltwneyey Se Wontay!s CLO -
Rag Knew BW drab Ud Uy cape cabud dar CHURL-
OIE ARK COS OU » itvlarned to We weer Ae
eat net J ep \a0 Hr tho COYS & Cary Vplated rk
Arnon (25 With Qnrsuva \iktie ACE Pry dubink ogc.
Thay UL Woltg Wrq CAL 1 rs aL eo drab botear =

Rag Ww BZ Wovurwn ervenitan CuO ao 2 Mao

 

OX Vrgyr vos, Yoe Barty QBopan Wu yun
Ww inte tog Send Kaw, ee aie eh
ONGOING EL Ucar BS Cag. K coy SL) our Uv
Wie RrnR BU Caner % CSS: bow
Be a Dt Has Cedar Crredd oA Ydce, DE FRedk oor

y-PQ8Z3:CIWAKEM: cRocumeni ish KEHed QRAAIS, BaGas of9 Pages
OWA oaks Laws ,cogerendty err COnceMirns yy

BD ALR WL Rant cuns Wit Blo litiés Ret ¥@ fhe ANNLINE
CHOU ATR ODRinzt NX, VW Can, mig Reavidy UF Oo

  

ee
=

 
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

Date of signing: 4 Tila DV"

Signature of Plaintiff 2. rut Cutay
Printed Name of Plaintiff — Coury Ouukey
4

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number

E-mail Address

 

 

Case 1:19-cv-00073-CJW-KEM Document 1-1 Filed 07/03/19 Page 9 of9 Page 6 of 6
